

116 HR 6876 IH: To amend the Public Health Service Act to ensure that the contents of the Strategic National Stockpile remain in good working order and, as appropriate, conduct maintenance services on contents of the stockpile, and for other purposes.
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6876IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Slotkin (for herself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to ensure that the contents of the Strategic National Stockpile remain in good working order and, as appropriate, conduct maintenance services on contents of the stockpile, and for other purposes.1.Equipment maintenanceSection 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) is amended—(1)in subsection (a)(3)—(A)in subparagraph (I), by striking ; and and inserting a semicolon; and(B)by inserting the following new subparagraph at the end:(K)ensure contents of the stockpile remain in good working order and, as appropriate, conduct maintenance services on contents of the stockpile; and; and(2)in subsection (c)(7)(B), by adding at the end the following new clause:(ix)Equipment maintenance serviceIn carrying out this section, the Secretary may enter into contracts for the procurement of equipment maintenance services. .